 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:11-cr-00103 LJO

12                                 Plaintiff,           STIPULATION TO CHANGE JANUARY 13,
                                                        2020 CONTESTED HEARING ON 12C
13                                                      PETITION TO: (1) INITIAL APPEARANCE ON
                                                        SUPERSEDING 12C PETITION, OR
14                          v.                          ALTERNATIVELY, (2) NOTICE OF
                                                        RESOLUTION RE ORIGINAL PETITION;
15                                                      ORDER

16   ROBERT EDWARD BARR,
                                                        Ctrm: 4
17                                 Defendant.
                                                        Hon. Lawrence J. O’Neill
18

19

20
            WHEREAS, on November 18, 2019, U.S. Probation filed a one-count 12C violation petition
21
     against supervisee Robert Edward Barr (“Barr”), alleging a single charge of prohibited contact with
22
     minors. Doc. 42;
23
            WHEREAS, on December 2, 2019, the court held an initial appearance on the violation petition,
24
     wherein it set a contested hearing to take place at 11:00 a.m. on January 13, 2020. Doc. 46;
25
            WHEREAS, on December 19, 2019, the court issued a minute order moving the time of the
26
     January 13, 2020 contested hearing from 11:00 a.m. to 11:30 a.m. Doc. 47;
27

28                                                       1
 1          WHEREAS, the parties have before and since attempted to resolve the matter without having to

 2 proceed with a contested hearing. In fact, the undersigned has since spoken both with Barr’s counsel

 3 and the U.S. Probation Officer supervising him (Jose Pulido), and has learned that the parties continue to

 4 work toward a resolution of this case. Although Officer Pulido is on leave through January 6, 2020, he

 5 has advised both counsel that, in the event this matter cannot be resolved prior to the January 13 court

 6 appearance, he intends to file a superseding 12C violation petition. As a result, rather than a contested

 7 hearing on the prior 12C petition, the January 13 court appearance will involve either: (1) the parties

 8 advising the court that they were able to resolve the issue contained in the existing 12C violation petition

 9 and be prepared to proceed in accordance with this resolution, or alternatively (2) an initial appearance

10 on a superseding petition filed between Officer Pulido’s return to the office on January 6 and the

11 January 13 court appearance. The undersigned was able to confirm the above-described course of action

12 with Officer Pulido on December 12, 2019, and again on December 25, 2019.

13          THE PARTIES HEREBY STIPULATE, in an effort to maximize the efficiency of the court’s

14 docket and through their respective attorneys of record, Assistant United States Attorney Brian W. Enos,

15 counsel for the government, and Daniel A. Bacon, counsel for supervisee Barr, that this action’s

16 Monday, January 13, 2020 contested hearing at 11:30 a.m. be changed to either the parties’ notifying the

17 court that the prior 12C petition has been resolved without the need for a contested hearing, or

18 alternatively an initial appearance on a superseding 12C petition. As such, they do not intend to call

19 witnesses to appear and testify on this date.

20          ///

21          ///

22          ///

23          ///

24          ///

25          ///

26          ///

27          ///

28                                                       2
 1         The parties also ask that this matter be advanced from 11:30 a.m. to 8:15 a.m., and have cleared

 2 this new time with this court’s Courtroom Deputy.

 3

 4                                              McGREGOR W. SCOTT
                                                United States Attorney
 5
     Dated: December 26, 2019                   By: Brian W. Enos
 6                                              BRIAN W. ENOS
                                                Assistant U.S. Attorney
 7
                                                (As auth. 12/26/19)
 8
     Dated: December 26, 2019                    /s/ Daniel A. Bacon
 9                                              Daniel A. Bacon
                                                Attorney for Robert Edward BArr
10

11                                                 ORDER

12

13 IT IS SO ORDERED.

14      Dated:   December 27, 2019                          /s/ Lawrence J. O’Neill _____
15                                              UNITED STATES CHIEF DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      3
